UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-2332


MARGE IANNUCCI,

                       Plaintiff – Appellant,

          and

MICHAEL A. IANNUCCI,

                       Plaintiff,

          v.

RITE AID CORPORATION, et al,

                       Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:11-cv-00281-MR-DLH)


Submitted:   February 26, 2013             Decided:   February 28, 2013


Before MOTZ, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marge Iannucci, Appellant Pro Se. Beth A. Moeller, OGLETREE,
DEAKINS, NASH, SMOAK & STEWART, PC,    Atlanta, Georgia; Michael
Lawrence Wade, Jr., OGLETREE, DEAKINS, NASH, SMOAK & STEWART,
PC, Charlotte, North Carolina, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               Marge      Iannucci      appeals       the    district      court’s          order

entering      judgment       in   her       employment      discrimination        action       in

accordance with the Defendant’s Fed. R. Civ. P. 68 offer and

dismissing        the     remainder      of    the    action     for    lack     of    subject

matter       jurisdiction.         She       also    appeals     the    order     compelling

discovery         and     entering      a     confidentiality          order.         We    have

reviewed the record and find no reversible error.                               Accordingly,

we     affirm      for     the    reasons       stated      by   the     district          court.

Iannucci v. Rite Aid Corp., No. 1:11-cv-00281-MR-DLH (W.D.N.C.

July    24    &    Oct.    19,    2012).        We    dispense     with    oral       argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                                      AFFIRMED




                                                3